UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
WARDELL CROCKETT, JR.,                    )
                                          )
                  Petitioner,             )
                                          )
       v.                                 )                   Civil Action No. 11-2124 (RBW)
                                          )
U.S. PAROLE COMMISSION, et al.,           )
                                          )
                  Respondents.            )
_________________________________________ )


                                  MEMORANDUM OPINION


       At the time petitioner filed his petition for a writ of habeas corpus, he was detained at the

District of Columbia Jail pursuant to a parole violator warrant issued by the United States Parole

Commission (“USPC”). See Petition for a Writ of Habeas Corpus by a Person in Custody in the

District of Columbia [Dkt. #1] at 5. The USPC filed a motion to dismiss the petition [Dkt. #5]

on February 6, 2012. On February 8, 2012, the Court issued an Order which directed the

petitioner to file his opposition or other response to the motion no later than March 9, 2012. The

Order notified petitioner that, if he failed to respond by that date, the Court would treat the

USPC’s motion as conceded and may summarily dismiss this case. To date, petitioner neither

has filed an opposition, a request for more time to file an opposition, nor a change of address. 1




1
        Pursuant to the USPC’s February 3, 2012 Notice of Action, see United States Parole
Commission Motion to Dismiss Petitioner’s Petition for a Writ of Habeas Corpus, Ex. F,
petitioner was to be released from custody, although the date of petitioner’s release is not
indicated. Neither the District of Columbia Department of Corrections VINELink nor the
Federal Bureau of Prisons Inmate Locator indicates that petitioner remains in custody.
                                                  1
      Accordingly, the Court treats the motion as conceded and will grant respondent’s motion

to dismiss. An Order accompanies this Memorandum Opinion.




DATE: September 17, 2012                          REGGIE B. WALTON
                                                  United States District Judge




                                             2